Citation Nr: 0412627	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  97-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES
1.  Entitlement to an increased initial evaluation for a 
donor site scar of the left hip, evaluated as noncompensably 
disabling from November 13, 1980, and 10 percent disabling 
from July 26, 2000.

2.  Entitlement to an increased initial evaluation for a scar 
of the left fifth metatarsal, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which 
granted service connection for a tender scar, post-surgical 
repair, excision, sclerotic bone lesion, left fifth 
metatarsal, and assigned a zero percent rating from December 
8, 1983 and a 10 percent rating from September 5, 1995.  In 
addition, the RO granted service connection for a donor site 
scar of the left hip and assigned an initial zero percent 
rating, effective December 8, 1983.  A Board decision dated 
October 1999 granted an earlier effective date for the 
veteran's initial 10% rating for his scar of the left fifth 
metatarsal from November 13, 1980, and also granted an 
earlier effective date of November 13, 1980, for a 
noncompensable rating for the veteran's donor scar site on 
the left hip.

During the course of this appeal, the veteran's evaluation 
for his service connected donor site scar of the left hip was 
increased to a 10% evaluation, effective July 26, 2000.  Thus 
the issues in appellate status are as above.

The Board notes that, recently, the veteran submitted 
evidence to the Board regarding a claimed skin condition.  
The Board also notes that a claim for this skin condition was 
denied by a March 2002 RO decision.  He was notified of the 
denial on March 13, 2002.  The veteran submitted a notice of 
disagreement with respect to this issue in March 2002, and a 
Statement of the Case was sent to the veteran in June 2002.  
However, there is no record of a substantive appeal for this 
issue in the veteran's claims file.  The veteran submitted 
additional medical records received by the Board on March 27, 
2003.  This issue is not before the Board.  This matter is 
referred to the RO for appropriate action.

The Board also notes that the Veterans Law Judge who held a 
hearing in this case in July 1999 is no longer employed by 
the Board.  The veteran was informed of this, and his right 
to an additional Board hearing, in correspondence dated March 
2004.  The veteran was informed that, if he did not respond 
within 30 days from the day of this letter, the Board would 
assume that the veteran did not want an additional hearing, 
and would proceed accordingly.  As the Board has received no 
reply from the veteran within the requisite time period, it 
assumes the veteran does not want an additional hearing, and 
will proceed with the disposition of these issues.


FINDINGS OF FACT

1.  Prior to July 19, 1999, there is no evidence of record 
which indicates that the veteran had any residuals, to 
include a painful scar, related to his left hip donor scar 
site.

2.  From July 19, 1999 and thereafter, the evidence of record 
indicates that the veteran's donor site scar of the left hip 
is symptomatic.

3.  The veteran's scar of the left fifth metatarsal is 
painful on palpation.


CONCLUSION OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for the service-connected donor site scar of the left hip 
effective from July 19, 1999, have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (effective prior to and as of 
August 30, 2002).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected scar of the 
left hip have not been met. 38 U.S.C.A. § 1155, (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (effective prior to and as of August 30, 2002).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected scar of the 
left fifth metatarsal have not been met. 38 U.S.C.A. § 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (effective prior to and as 
of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi,  17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
General Counsel has held this latter requirement to tell the 
claimant to provide any evidence is dictum and not binding on 
the VA.  See VA OPGCPREC 1-2004.

In this regard, the veteran was notified of the VCAA and what 
evidence the VA would obtain in several letters, including 
one dated May 2001.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  He was also informed of the law and 
regulations and the criteria necessary to establish his claim 
in the statement of the case dated April 1997, a Board remand 
dated October 1999, and a letter dated February 2003.  All 
available records have been obtained and associated with the 
claims folder.  The veteran received several VA examinations 
regarding these disabilities, including most recently in 
October 2001.  The veteran also received a hearing before a 
Veterans Law Judge in July 1999.

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.   
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Service medical records show that the veteran injured his 
left fifth metatarsal in service in 1973.  The veteran had an 
uneventful healing of what was felt to be a shaft fracture of 
the proximal portion of the fifth metatarsal.  In December 
1975, the veteran underwent an excision of a sclerotic bony 
lesion of the proximal fifth metatarsal.  An exogenous iliac 
graft was placed in the excised area.  The veteran appears to 
have subsequently had an uneventful wound healing.

A VA examination was conducted in January 1984.  At that 
time, normal dorsiflexion and plantar flexion of the toes was 
noted.  There was a horizontal operation scar seen on the 
lateral side of the foot 1/2 inch above the plantar surface.

The veteran was treated intermittently at a VA facility from 
1993 to 2000 for various disorders.  These records contain no 
complaints relative to the donor scar on the left hip. An 
outpatient treatment record dated July 1995 notes that the 
veteran was seen with complaints of pain in the area of the 
left foot graft.  Upon examination, a well-healed surgical 
scar was noted on the left foot laterally, with no 
induration, no erythema, and no drainage.  The foot was noted 
to be moderately tender to palpation at the base of the left 
fifth metatarsal.  The veteran was found to have full range 
of motion of the left ankle and subtalar joint.  The examiner 
also noted a well-healed surgical scar over the left anterior 
iliac crest.  The examiner diagnosed the veteran with a 
possible nonunion of bone in the left foot, and X-rays were 
ordered.

A February 1996 VA examination noted that the veteran 
reported that he had painful residuals in the left foot due 
to his fracture in service for the past 20 years.  A scar 
over the left 5th metatarsal larger than 5 cm was shown.  The 
scar was estimated to be about 7.5 cm, and of normal color.

The veteran had a VA examination in March 1996.  The report 
of that examination indicates that the veteran continued to 
have pain in his foot, especially with any touch.  He stated 
that soft shoes helped lessen his pain somewhat.  He stated 
that occasionally he does lose his balance because of the 
pain in his foot.  Noted on the lateral fifth ray of the left 
foot was a well-healed, tender, nonhypertrophic scar, 
approximately 3 inches in length.  Touch to this area did 
cause pain to where the veteran jumped out of his seat.  On 
X-ray, a healed fracture at the base of the fifth metatarsal 
was shown.  The examiner's impression was of a tender, 
painful, post surgical Jones fracture of the left fifth 
metatarsal.

The veteran had a hearing before a previous Veterans Law 
Judge, as noted above, in July 1999.  The transcript of that 
hearing indicates that the veteran reported at that time that 
he had pain in his foot and hip since 1975, which had 
progressively gotten worse.  He reported that the pain in his 
foot used to be a sharp pain.  He noted that his hip pain 
limited how far he could rotate around.  He indicated that 
now, if he walked a block, his left foot and hip would hurt.  
He reported that within the last 4-5 months, he had started 
to use a cane to walk, and could not walk very far without 
it.  The veteran indicated that he had problems with both his 
hip and foot, but appeared at that time to have more problems 
with his hip.  This is the first time noted in the record 
that the veteran specifically indicated that his hip was 
causing him pain.

The veteran received a VA examination for his scars on July 
26, 2000.  The report of that examination indicates that the 
veteran complained of continued pain over the scar of the 
lateral left foot, and pain over the area where the bone 
graft was taken on the left hip.  The scar was 1 x 10 cm on 
the lateral left foot, and was painful on palpation.  The 
left hip had a 1 x 10 cm scar which was hyperpigmented and 
painful on the upper left hip.  Otherwise, these scars showed 
no unusual appearance.  The texture was firm.  There was no 
ulceration or breakdown of skin.  There was no significant 
elevation or depression of the scars, and no underlying 
tissue loss, evidence of active edema, inflammation, or 
keloid formation.  There was no significant disfigurement.  
There were no limitations of the scar except for pain.

In August 2000 the RO assigned an increased rating for the 
donor site scar on the left hip, effective from Jul26, 2000, 
the date of the VA examination.

The veteran received a VA examination for his scars in 
October 2001.  The report of that examination indicates that 
the veteran reported that he was unable to wear a belt over 
the left hip scar because of discomfort there.  The veteran 
reported that he felt his forward motion was restricted in 
the hip, and that certain ways he turned would cause the scar 
area to hurt.  He reported that he had been taking ibuprofen 
two to four times a day for discomfort in both this area and 
in his left foot.  He stated that, in his left foot, he 
continued to have pain where the scar was, and had been 
complaining of this for many years.

Upon examination, it was noted that the veteran had, on his 
left hip, a 7 cm linear, hypopigmented scar which ran along 
the upper-outer iliac crest.  Suture scars were also visible 
along the course of that scar.  The veteran complained of 
tenderness with compression of this area.  There was no 
apparent restriction with ability to sit comfortably in a 
chair during the interview.  On the left foot there was a 
very faintly visible and barely palpable 4 cm linear scar at 
the interface of the dorsum and the sole of the foot along 
the left lateral aspect of the foot.  The veteran stated that 
he was very tender in the mid-portion of this scar with 
palpation and had been this way since surgery.  There was no 
apparent limitation of function as well as no abnormal 
callous formation of the scar.  The veteran was not wearing 
special footwear to accommodate the scar.  There was no 
disfigurement associated with the foot scar.  There was mild 
disfigurement associated with the left hip scar.  The veteran 
was diagnosed with two scars status post surgical repair of 
the left foot fracture.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's statements regarding the severity of his 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
Id. The Court has stated, however, that a specific rating for 
pain is not required. Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).

The Board notes that both the veteran's left hip and left 
metatarsal scars are currently rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  However, If the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted retroactive to, but no earlier than, the effective 
date of the change, in this case, August 30, 2002.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Under the "old" regulations, a 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration or are poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).

Also under the old regulations, a disability evaluation in 
excess of 0 percent may be assigned under Diagnostic Code 
7805, which evaluates scars based upon limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002).

Under the revised regulations, scars other than of the head, 
face, or neck, which is the case here, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case. The current 10 percent evaluation is the highest 
schedular evaluation available under either version of 
Diagnostic Code 7804.

Scar of the Left Fifth Metatarsal

As to the veteran's scar of the left fifth metatarsal, the 
Board finds that the veteran is currently properly rated as 
10 percent disabled for this disability.  In this regard, the 
Board notes, as above, that the veteran is currently 
receiving the highest schedular evaluation under either the 
old or the new version of diagnostic code 7804, and the new 
codes 7802, and 7803.  Further, no limitation of motion has 
been shown, such that a rating under Diagnostic Code 7805 
would be warranted.  In this regard, VA examination dated 
January 1984 showed normal dorsiflexion and plantar flexion 
of the toes.  An outpatient treatment record dated July 1995 
noted full range of motion of the left ankle and subtalar 
joint.  A July 2000 VA examination noted no limitations from 
the scar except for pain.  An October 2001 VA examination 
noted no limitation of function due to this scar.

Furthermore, there has been no evidence presented which 
indicates that the veteran's scar of the left fifth 
metatarsal was deep and/or caused limited motion, and covered 
an area exceeding 12 square inches, such that a higher rating 
would be warranted under the revised Diagnostic Code 7801.  
In this regard, the report of a July 2000 VA examination is 
particularly noted, which showed no significant elevation or 
depression of the scar, and no underlying tissue loss, as 
well as cited evidence above showing no limitation of motion.  
Further, the veteran's scar was show to be no larger than 1 x 
10 cm.  In the absence of any findings of limitation of 
motion, or deep scarring, the Board finds that the veteran's 
scar warrants no more than a 10% evaluation, the evaluation 
the veteran is currently receiving.

Also, in view of range of motion findings, the Board is 
satisfied that the degree of functional impairment due to 
pain as set forth in the DeLuca case is contemplated in the 
current 10 percent rating for the left knee disorder.

Scar of the Left Hip

Initially, the Board again notes that the veteran was granted 
a 10% evaluation for this disability from July 26, 2000, 
based on the report of a VA examination, which was the first 
examination the veteran had which noted that he had pain in 
the area of his left hip donor scar.  The medical evidence 
prior to July 26, 2000 contains no reference pain, 
tenderness, repeated ulceration, or associated functional 
impairment of the left hip.  During July 19, 1999, Board 
hearing the veteran reported pain in the left hip.  This was 
subsequently objectively confirmed by the July 26, 2000 VA 
examination.  

Therefore, the Board is of the opinion that the veteran 
should be granted a compensable rating for his donor site 
scar of the left hip from July 19, 1999, the earliest date of 
evidence in the claims file which shows that the veteran had 
complaints of pain in his left hip scar.  

As to a rating greater than 10% for this disability, the 
Board notes that no limitation of motion has been shown, such 
that a rating greater than 10% under Diagnostic Code 7805 
would be warranted.  In this regard, there has been no 
evidence presented which indicates that the veteran's scar of 
the left hip was deep and/or caused limited motion, and 
covered an area exceeding 12 square inches, such that a 
higher rating would be warranted under the revised Diagnostic 
Code 7801.  In this regard, the report of a VA examination 
dated July 2000 noted no significant elevation or depression 
of this scar, and no underlying issue loss, and no limitation 
due to the scar except for pain.  That report also noted that 
the veteran's scar was no larger than 1 x 10 cm.  

VA examination dated October 2001 found that the veteran's 
left hip scar caused only mild disfigurement, and, although 
the veteran indicated that he felt his forward motion was 
restricted in the hip, there was no indication upon 
examination of any findings of limitation of motion.  In the 
absence of any findings of limitation of motion, or deep 
scarring, the Board finds that the veteran's tender and 
hyperpigmented scar warrants a 10% evaluation, the evaluation 
the veteran is currently receiving. Also, in view of the 
range of motion findings, the Board is satisfied that the 
degree of functional impairment due to pain as set forth in 
the DeLuca case is contemplated in the current 10 percent 
rating

In addition, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the scars on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  

There is no objective evidence that these scars have resulted 
in a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Finally, as these issues deal with the ratings assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  As noted above, 
the veteran's left hip scar was given a staged rating.  
However, the 10 percent rating for the veteran's left 
metatarsal scar has been in effect since the effective date 
of service connection for that disability, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating as to that issue.


ORDER

Entitlement to an increased initial evaluation of 10 percent 
for the donor site scar of the left hip, effective from July 
19, 1999 is granted subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement is an increased initial evaluation for the donor 
site scar of the left hip, prior to July 19, 1999, is denied.

Entitlement to an increased initial evaluation for a scar of 
the left fifth metatarsal, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



